On behalf of the
Government and people of the Republic of Suriname, I
extend to you my sincere congratulations on your
unanimous election to guide the work of this fifty-ninth
session of the United Nations General Assembly. We
are convinced that the wealth of diplomatic experience
and expertise you bring to this body will assist you in a
meaningful way during your presidency. I can assure
you that the Government of the Republic of Suriname
and its Permanent Mission stand ready to cooperate
with you in the coming months. It also gives me great
pleasure to salute your predecessor, the President of the
fifty-eighth session of the General Assembly,
Mr. Julian Robert Hunte, a fellow Caribbean national.
Mr. Hunte’s sterling and dedicated leadership has made
all of us, especially those from the Caribbean region,
proud. To Secretary-General Kofi Annan we offer our
continued support. We acknowledge the importance of
his remarks at the start of the General Assembly and
share his views regarding the application of the rule of
law, both domestically and internationally, as the
guiding principle in strengthening and preserving
democracy, defending and promoting human rights and
establishing peace.
We are keenly aware of the importance of the
United Nations, as the supreme multilateral institution,
in advancing multilateral diplomacy for the benefit of
humanity in a world in which we continue to struggle
to achieve peace, security and prosperity. The
international community expressed some time ago the
need for a more effective and efficient Organization
that would be better able to address the many
challenges our world faces today.
Under the inspiring leadership of your
predecessor, Mr. President, the fifty-eighth session of
the General Assembly achieved the reordering of the
agenda of the General Assembly aimed at its further
rationalization and at facilitating the uniform and
coherent discussion of development issues in the
plenary and the main committees of the General
Assembly. We must keep that powerful momentum for
change alive and take it a step further. We must ensure
that we do not regress from the results achieved and
ensure that there is continued progress in these areas.
The reform of the United Nations Security
Council remains one of the vital objectives of the
restructuring efforts of the Organization. In our view, a
restructured Council must be a reflection of the
membership of the Organization, improving its level of
transparency and making it more democratic. The
Council must be more inclusive and comprehensive in
its functioning, as security matters, because of their
multidimensional nature, affect the life and livelihood
of each and every one of us. The membership of a
restructured Council and, equally, its current
composition must ensure that the Council upholds the
fundamental principles of the Charter while retaining
its main focus: the maintenance of international peace
and security.
It is very disturbing to observe that, despite
intensive diplomatic and political undertakings, peace
and tranquillity in several regions of the world are still
a major concern and challenge that threaten the
democratic underpinnings of society. The time may be
opportune for the United Nations to spearhead the
process of involving relevant interest groups and civil
society at large in the different countries of a particular
region to assist in the establishment of sustained peace
in that region.
12

We express our concern about the ongoing
political difficulties in the Middle East and in Africa,
resulting in violence and the displacement of many
persons.
The political crises in our own hemisphere —
especially in Venezuela and Haiti — have attracted
much attention and have been the subject of many
efforts by the United Nations and the Organization of
American States. We look forward to continuing and
sustainable political stability in Venezuela which, we
hope, will promote an environment of normalcy and
progress.
The political situation in our sister nation, the
Republic of Haiti, remains of great concern. Since its
inception as the first black independent republic, Haiti
has become the symbol of struggle and hardship, but
also of courage, survival and solidarity. That long-
battered country and its population need more
profound, constructive and long-term assistance to
improve the living conditions of the people of Haiti.
Earlier, I referred briefly to the multidimensional
nature of security and the need to give due attention to
social, economic and environmental threats. In recent
weeks, the Caribbean region, which is home to
economies that are already vulnerable, has felt the
force of nature in the most extreme manner. While
several countries have been battered — such as
Jamaica, the Bahamas, Saint Vincent and the
Grenadines, Barbados, Trinidad and Tobago and
several other islands — one country in particular has
been severely damaged: Grenada. I join all the other
nations that have already done so in calling for
immediate as well as long-term financial and technical
assistance for the Government and people of Grenada.
The Government of Suriname offers it condolences to
the families of the victims in Caribbean countries, as
well as in affected states of the United States of
America, where various hurricanes in recent weeks
have caused considerable damage and loss of life.
Another global threat that has an impact on every
country emanates from the activities of terrorists,
terrorist groups and State-sponsored terrorism. The
world will never forget the images of horrifying
terrorist acts such as the one that took place in Beslan
this year, where hundreds of persons, mostly children,
lost their lives. The Government of Suriname remains
committed to the fight against terrorism. We also
continue to believe that an effective and successful
battle can be waged through a comprehensive
approach.
The High-level Panel on Threats, Challenges and
Change, which was established by the Secretary-
General with a view to receiving a global report on
international security, is a result of the renewed interest
in international security concerns. We hope that that
review will be one that will produce result-oriented
objectives and measures.
Suriname believes that development issues such
as the eradication of poverty and hunger and the
protection of the environment are among the extremely
important aspects to be addressed if one wishes to
obtain lasting and comprehensive security, which
encompasses, inter alia, military, political,
environmental, economic and social developmental
aspects.
Up to the present day, globalization has not
delivered on the promise of vast development
opportunities on a global scale. While we have to
acknowledge that globalization has created
opportunities, those opportunities have been restricted
to just a few societies. The opportunities that arise
from development in the world today are,
unfortunately, not within the reach of all humankind.
The current world order is still characterized by
economic disparities, unequal trade regimes, income
inequalities between and within countries, social
injustice and declining opportunities for hundreds of
millions. Globalization can only become a real option
for economic development if it becomes all-inclusive
and if we give it a human face by paying particular
attention to the negative impact it has on social
progress.
Suriname continues to believe that the United
Nations must regain its importance in the areas of
global development, if we want to be successful in our
efforts to eradicate poverty, achieve social and
economic development and stem the spread of
communicable diseases such as HIV/AIDS.
The meeting on the subject of poverty organized
by the Government of Brazil under the auspices of the
United Nations points to a common awareness of the
fact that the global development agenda must be
advanced and that, therefore, the international
community must move from political will to action and
from commitments to implementation, granting
humanity as a whole an opportunity to develop.
13

The upcoming 10-year review of the Barbados
Programme of Action will provide small island
developing States with a momentous opportunity to
promote their priority interests and concerns for the
next phase of the implementation of the Barbados
Programme of Action. While we anticipate that that
comprehensive review will result in concrete proposals
to advance the implementation process, we also expect
that the review exercise will take place in a spirit of
partnership. The upcoming meeting in Mauritius
should therefore generate greatly needed support,
genuine commitment and, moreover, the political will
of all partners in the process of furthering the cause of
achieving true benefits and progress for the many
people living in small island developing States.
In conclusion, I want to stress the need for the
United Nations to become more effective in dealing
with the current challenges in terms of terrorism and
security. At the same time, we must remain vigilant in
defending and strengthening democracy and
democratic values and institutions, so as to create a
stable political and social environment for progress and
sustainable development. We also need to continue,
and intensify, our battle against HIV/AIDS, illegal drug
trafficking and crime. Although globalization has
opened up opportunities, it is also our collective
responsibility to ensure that international trade
liberalization does not result in social and economic
marginalization, especially of smaller and vulnerable
economies.
To achieve those objectives, the United Nations
has to continue its restructuring process and become
not only the principal global platform in theory, but
also demonstrate its capabilities to act in practice. It is
in that context that my Government considers the
United Nations the most appropriate global multilateral
institution for the advancement of the living standards
of humankind as a whole and for achieving sustainable
global peace and security.